The defendant contended, and introduced evidence tending to prove that if the plaintiff was injured in the manner *Page 531 
she claimed, it might have been by men working for some employer other than the defendant.
The court made the following statement in the charge: "The plaintiff can maintain only this suit for the injury, and if given a verdict she is entitled to recover as damages what she has thus far suffered, as shown by the evidence, and what she is likely hereafter to sustain, as shown by the evidence. So that the effect of the injury on her future as well as its effect thus far is to be considered and given allowance in any verdict in her favor."
At the close of the charge the defendant objected to the above statement on the ground that the jury might understand therefrom that no one was liable unless it was the defendant. Thereupon the court instructed the jury as follows: "I have stated to you that the plaintiff can maintain only this action on account of her injury, and that if she is given damages it will be for her prospective losses, as shown by the evidence, as well as the loss that she has thus far sustained. I meant by that, of course, as I think you understand, that if the defendant is liable here, if you find the defendant liable, this suit will cover all of her loss, past and prospective, as shown by the evidence, and your verdict will be on that basis. I have not meant to say that someone else might not possibly be liable, and that she might not possibly have a cause of action against someone else; but, so far as the defendant is concerned, this is her only suit, and if it is liable the damages will be on the full basis which I have stated." The plaintiff excepted to this statement.
The plaintiff has suggested no reason, and none occurs to the court why her exception should be sustained.
Exception overruled.
All concurred.